Citation Nr: 1701899	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-27 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to the right foot disorder.


REPRESENTATION

Veteran represented by:  Mary Anne Royle, Attorney 


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1979 to June 1979. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2012, the Veteran participated in an informal conference with a Decision Review Officer at the RO.  In March 2014, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.

In January 2015, the Board denied these claims as well as a claim of entitlement to service connection for a right leg, right ankle and right fibia or tibia disorders, to include as secondary to a right foot disorder.  Thereafter, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2016 Memorandum Decision, the Court affirmed the claim of entitlement to service connection for a right leg, right ankle and right fibia or tibia disorders, to include as secondary to a right foot disorder, and set aside and remanded for further proceedings the claims of entitlement to service connection for a right foot disorder and a lumbar spine disorder, to include as secondary to the right foot disorder.

Based on this Memorandum Decision, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran seeks service connection for a right foot disorder that is allegedly related to an in-service slip and fall injury (reportedly occurred while marching, necessitating a cast) and a lumbar spine disorder that allegedly developed secondary to the right foot disorder.  

During the course of this appeal, the RO assisted the Veteran in the development of these claims by affording him a VA examination and obtaining a medical opinion in support thereof.  Unfortunately, the report of this examination and the opinion are inadequate to decide these claims.  Both address the etiology of the Veteran's right foot disorders, specifically focusing on whether any such disorder is related to overuse associated with marching.  Neither addresses, as directed, whether any such disorder is related to the slip and fall, as the Veteran and his mother allege.  In addition, the unfavorable opinion is based, in part, on an inaccurate accounting of the medical record, a finding that 1986 x-rays taken after a motorcycle accident showed callous formation on the Veteran's fourth metatarsal only.  To the contrary, these x-rays show callous formation on the second, third and fourth metatarsals.  

Accordingly, these claims are REMANDED for the following action:

1.  Return the Veteran's case to the VA examiner who evaluated the record in May 2014 for an addendum opinion.  Ask that examiner to do the following:

a.  Review all pertinent evidence of record, in particular, the Veteran's and his mother's statements and letters referring to an in-service slip and fall injury, and post-service medical documents, including the 1986 x-ray reports referring to the Veteran's right foot.  

b.  Assuming the competency and credibility of all reports of lay-observable foot problems, offer an opinion, supported by rationale, as to whether any current right foot disability is at least as likely as not related to the Veteran's in-service slip and fall injury, as described.  

c.  In providing such an opinion, specifically indicate whether and how an accurate reading of the 1986 x-rays changes the May 2014 unfavorable opinion.  

d.  If a relationship is shown, offer an opinion as to whether any current lumbar spine disorder is due to, the result of, or aggravated by, the right foot disorder.

2.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




